Exhibit 10.35

 

B/E AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT 

FOR SEGMENT NAMED EXECUTIVE OFFICERS

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of ________________ (the “Date of Grant”) between B/E Aerospace,
Inc., a Delaware corporation (the “Company”), and _________________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).

WHEREAS, the Company desires to grant the Restricted Stock Units provided for
herein to the Participant pursuant to the Plan and the terms and conditions set
forth herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.Grant of the Award.  Subject to the provisions of this Award Agreement and the
Plan, the Company hereby grants to the Participant, an aggregate of
________________ restricted stock units (the “RSUs”) each entitling the
Participant to receive one share of Company common stock (the “Shares”), subject
to adjustment as set forth in the Plan.  Fifty percent (50%) of the RSUs shall
be subject to time-based vesting (the “Time-Based RSUs”) and fifty percent (50%)
of the RSUs shall be subject to performance-based vesting (the
“Performance-Based RSUs”). The aggregate number of RSUs set forth above, as well
as the 50%-50% allocation between Time-Based RSUs and Performance-Based RSUs,
are based on the assumed achievement of target performance with respect to the
Performance-Based RSUs; it being understood and agreed that the actual number of
Performance-Based RSUs that are earned by the Participant may be more or less
than the target number of [INSERT NUMBER EQUAL TO 50% OF AGGREGATE NUMBER ABOVE]
(the “Target Performance Award”).

2.Incorporation of Plan.  The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions.  This Award Agreement and the RSUs shall be subject to the
Plan, the terms of which are incorporated herein by reference, and in the event
of any conflict or inconsistency between the Plan and this Award Agreement, the
Plan shall govern. 

3.Vesting Schedule.  Subject to the terms and conditions hereof, the Participant
shall vest in the RSUs as follows, unless previously vested or canceled in
accordance with the provisions of the Plan or this Award Agreement:

 

(a)Time-Based RSUs.  On each of the first, second and third anniversaries of the
Date of Grant, thirty-three and one-third percent (33 1/3%) of the Time-Based
RSUs shall vest and no longer be subject to cancellation pursuant to Section 4
or the transfer restrictions set forth in Section 7 hereof (each date, a “Time
Vesting Date”).  

 

(b)Performance-Based RSUs.  The methodology for determining the final number of
Performance-Based RSUs that will be earned and vested as of April 30, 2019 (the
“Performance Vesting Date”) based on Company performance over the three years of
the







--------------------------------------------------------------------------------

 



Performance Period (2016, 2017 and 2018) is set forth on Exhibit 1 attached
hereto, which is an integral part of this Award Agreement.

 

4.Termination of Employment.  Unless otherwise provided in a written employment
agreement between the Participant and the Company, in the event of the
Participant’s termination of employment with the Company prior to the vesting of
the RSUs hereunder for any reason other than death or Disability, all unvested
RSUs shall be cancelled immediately without consideration as of the date of such
termination.

5.Death or Disability.  If, prior to the vesting of the RSUs hereunder, the
Participant’s employment with the Company terminates due to death or Disability,
all of the unvested RSUs shall vest immediately and shall no longer be subject
to cancellation pursuant to Section 4 or the transfer restrictions set forth in
Section 7 hereof.  Notwithstanding any relevant provision in an applicable
written employment agreement between the Participant and the Company that
provides for vesting of all equity awards in such a situation, the exact number
of Performance-Based RSUs that will vest and subsequently be delivered upon
settlement will be calculated assuming maximum performance was achieved (i.e.,
200% of the Target Performance Award).

6.Change in Control.  Upon a Change in Control prior to the vesting of all of
the RSUs hereunder, all of the unvested RSUs shall vest immediately and shall no
longer be subject to cancellation pursuant to Section 4 or the transfer
restrictions set forth in Section 7 hereof.  Notwithstanding any relevant
provision in an applicable written employment agreement between the Participant
and the Company that provides for vesting of all equity awards in such a
situation, the exact number of Performance-Based RSUs that will vest and
subsequently be delivered upon settlement will be calculated assuming maximum
performance was achieved (i.e., 200% of the Target Performance Award).

7.Nontransferability of RSUs.  Unless otherwise determined by the Committee, the
RSUs may not be transferred, pledged, alienated, assigned or otherwise attorned
other than by last will and testament or by the laws of descent and distribution
or pursuant to a domestic relations order, as the case may be; provided,
however, that the Committee may, subject to such terms and conditions as it
shall specify, permit the transfer of the RSUs, including, without limitation,
for no consideration to a charitable institution or a Permitted Transferee.  Any
RSUs transferred to a charitable institution may not be further transferable
without the Committee’s approval and any of the RSUs transferred to a Permitted
Transferee shall be further transferable only by last will and testament or the
laws of descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant.

8.No Rights as a Stockholder.  The RSUs do not entitle the Participant to any of
the rights of a stockholder of the Company, including, the right to vote Shares
until the Participant or his nominee becomes the holder of record of Shares.

9.Dividends Equivalent Rights.  The Participant shall accumulate dividend
equivalent rights on all RSUs in an amount equal to the cash dividends paid with
respect to the Shares on each date prior to settlement of the Participant’s RSUs
that a cash dividend is paid on Shares.  The dividend equivalent rights shall be
held by the Company as a bookkeeping account





2

--------------------------------------------------------------------------------

 



and shall be subject to the same terms and conditions (including vesting terms)
as the corresponding RSUs and shall accumulate and be paid if and when the
corresponding RSUs are settled.

10.Settlement of RSUs.  Unless the Participant has executed and not revoked a
valid deferral election under the B/E Aerospace, Inc. 2010 Deferred Compensation
Plan, as amended (the “DC Plan”) (or has elected an alternative investment
allocation with respect to RSUs deferred under the DC Plan), settlement of
vested RSUs shall be made within thirty (30) days following the  applicable Time
Vesting Date or Performance Vesting Date (or such earlier date on which the RSUs
vest pursuant to this Award Agreement; but in no event later than March 15th of
the calendar year immediately following the calendar year in which the
applicable vesting date occurs.  Settlement will be made by delivery of
Shares.  Notwithstanding the foregoing, the Company shall not be obligated to
deliver any Shares if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation, or agreement of the Company
with, any securities exchange or association upon which the Shares are listed or
quoted.  If the Participant has executed and not revoked a valid deferral
election, settlement shall be made in accordance with the DC Plan.

11.No Entitlements.

(a)No Right to Continued Employment.  This award is not an employment agreement,
and nothing in this Award Agreement or the Plan shall (i)  alter the
Participant’s status as an “at-will” employee of the Company, subject to the
terms of any applicable employment agreement, (ii) be construed as guaranteeing
the Participant’s employment by the Company or as giving the Participant any
right to continue in the employ of the Company during any period (including
without limitation the period between the Date Of Grant and the applicable
vesting date in accordance with  Section 3) or (iii)  be construed as giving the
Participant any right to be reemployed by the Company following any termination
of Employment.

(b)No Right to Future Awards.  This award of RSUs and all other equity-based
awards under the Plan are discretionary.  This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based award at any time in the future or in respect of any future
period.

(c)No Effect on Future Employment Compensation.  The Company has made this award
of RSUs to the Participant in its sole discretion.  This award does not confer
on the Participant any right or entitlement to receive compensation in any
specific amount for any future fiscal year, and does not diminish in any way the
Company’s discretion to determine the amount, if any, of the Participant’s
compensation.  In addition, this award of RSUs is not part of the Participant’s
base salary or wages and will not be taken into account in determining any other
employment-related rights the Participant may have, such as rights to pension or
severance pay.

12.Taxes and Withholding.  No later than the date as of which an amount with
respect to the RSUs first becomes includable in the gross income of the
Participant for applicable income tax purposes, the Participant shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind





3

--------------------------------------------------------------------------------

 



required by law to be withheld with respect to such amount.  Unless otherwise
determined by the Committee, in accordance with rules and procedures established
by the Committee, the minimum required withholding obligations may be settled in
Shares, including Shares that are issued in settlement of the award that gives
rise to the withholding requirement.  The obligations of the Company to settle
the RSUs under this Award Agreement shall be conditional upon such payment or
arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant, including, without limitation, by withholding Shares to be
delivered upon settlement.

13.Securities Laws.  In connection with the grant, vesting or settlement of the
RSUs the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.

14.Miscellaneous Provisions.

(a)Notices.  Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other.  Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications.  Any such notice shall be deemed effective upon receipt thereof
by the addressee.

(b)Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.

(c)Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

(d)Entire Agreement.  This Award Agreement (including Exhibit 1 hereto), the
Plan and, to the extent applicable, any written employment agreement between the
Participant and the Company, constitute the entire agreement between the parties
hereto with regard to the subject matter hereof.  They supersede all other
agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

(e)Amendments.  The Board or the Committee shall have the power to alter, amend,
modify or terminate the Plan or this Award Agreement at any time; provided,
 however, that no such termination, amendment or modification may adversely
affect, in any material respect, the Participant’s rights under this Award
Agreement without the Participant’s consent.  Notwithstanding the foregoing, the
Company shall have broad authority to amend this Award Agreement without the
consent of the Participant to the extent it deems necessary or desirable (i) to
comply with or take into account changes in or interpretations of, applicable
tax laws,





4

--------------------------------------------------------------------------------

 



securities laws, employment laws, accounting rules and other applicable laws,
rules and regulations, (ii) to ensure that the RSUs are not subject to taxes,
interest and penalties under Section 409A of the Code, (iii) to take into
account unusual or nonrecurring events or market conditions, or (iv) to take
into account significant acquisitions or dispositions of assets or other
property by the Company.  Any amendment, modification or termination shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such
person.  The Committee shall give written notice to the Participant in
accordance with Section 14(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof.  The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSUs in any manner that is consistent with the
Plan and approved by the Committee. 

(f)Section 409A. 

(i)The RSUs are intended to constitute “short-term deferrals” for purposes of
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”).  If any provision of the Plan or this Award Agreement would,
in the reasonable good faith judgment of the Committee, result or likely result
in the imposition on the Participant of a penalty tax under Section 409A, the
Committee may modify the terms of the Plan or this Award Agreement, without the
consent of the Participant, in the manner that the Committee may reasonably and
in good faith determine to be necessary or advisable to avoid the imposition of
such penalty tax.  This Section 14(f) does not create an obligation on the part
of the Company to modify the Plan or this Award Agreement and does not guarantee
that the RSUs will not be subject to taxes, interest and penalties under Section
409A. 

(ii)Notwithstanding anything to the contrary in the Plan or this Award
Agreement, to the extent that the RSUs constitute deferred compensation for
purposes of Section 409A and the Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), no payment or distribution
of any amounts with respect to the RSUs that are subject to Section 409A may be
made before the first business day following the six (6) month anniversary from
the Participant’s “Separation from Service” from the Company (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.

(iii)The actual date of settlement pursuant to Section 10 shall be within the
sole discretion of the Company.  In no event may the Participant be permitted to
control the year in which settlement occurs.

(g)Successor.  Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7 hereof.

(h)Choice of Law.  Except as to matters of federal law, this Award Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).

 





5

--------------------------------------------------------------------------------

 



 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Amin Khoury

 

 

 

 

Title:   Executive Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 



6

--------------------------------------------------------------------------------

 



 

Exhibit 1

B/E Aerospace, Inc.
Performance-Based RSUs

Calculation of Final Performance Award.  As of the Performance Vesting Date, you
will earn and become vested in a number of Performance-Based RSUs (the “Final
Performance Award”) determined by multiplying the Target Performance Award by
(i) zero, if the Cumulative Average Annual Ranking is less than the 25th
percentile, (ii) between 50% and 100% (linearly interpolated) if the Cumulative
Average Annual Ranking is between the 25th and 50th percentiles and (iii)
between 100% and 200% (linearly interpolated) if the Cumulative Average Annual
Ranking is between the 50th and 75th (or greater) percentiles.

As used in this Exhibit 1 and the Award Agreement:

(a)“Annual Peer Group” means, for each of 2016, 2017 and 2018, the compensation
peer group set forth in the annual proxy statement filed during such year;
provided,  however, that if any constituent company of such peer group is no
longer either in existence or an independent public company as of the end of
such year, such company shall be excluded from the Annual Peer Group. In
addition, the Committee shall make such adjustments (if any) to the Annual Peer
Group and/or the measurements of relative performance against the Annual Peer
Group under this Agreement as it may deem necessary or appropriate if and to the
extent that there are distortions resulting from fundamental, extraordinary
changes to the business of any constituent company in the Annual Peer Group.

(b)“Average Annual Ranking” means, for each of 2016, 2017 and 2018, the average
of the EBIT Margin Ranking, EPS Growth Ranking, ROA Ranking and ROIC Ranking for
such year.

(c)“Cumulative Average Annual Ranking” means the average of the three Average
Annual Rankings for 2016, 2017 and 2018.

(d)“EBIT Margin” means (i) earnings from continuing operations before net
interest expense and income taxes for a specified annual measurement period,
divided by (ii) net sales for the same measurement period.

(e)“EBIT Margin Ranking” means, for each of 2016, 2017 and 2018, the percentile
ranking of the Company for EBIT Margin relative to the Annual Peer Group for
such year.

(f)“EPS Growth” means the change (positive or negative) in fully diluted net
income from continuing operations  per share from one specified annual
measurement period to a later specified annual measurement period, expressed as
a percentage. 

(g)“EPS Growth Ranking” means, for each of 2016, 2017 and 2018, the percentile
ranking of the Company for EPS Growth relative to the Annual Peer Group for such
year, calculated on a comparable basis for any adjustments or nonrecurring
charges.

(h)“ROA” means (i) net operating profit after taxes (NOPAT) calculated as
pre-tax operating earnings from continuing operations less income taxes at the
Company’s effective tax







--------------------------------------------------------------------------------

 



rate for a specified annual measurement period, divided by (ii) the average
balance of total assets for the same annual measurement period, determined by
averaging the beginning and ending balances of total assets for such measurement
period. 

(i)“ROA Ranking” means, for each of 2016, 2017 and 2018, the percentile ranking
of the Company for ROA relative to the Annual Peer Group for such year.

(j)“ROIC” means (i) net operating profit after taxes (NOPAT) calculated as
pre-tax operating earnings from continuing operations less income taxes at the
Company’s effective tax rate for a specified annual measurement period, divided
by (ii) the average balance of the combined book value of equity and book value
of debt for the same annual measurement period, determined by averaging the
beginning and ending balances for such measurement period.

(k)“ROIC Ranking” means, for 2016, 2017 and 2018, the percentile ranking of the
Company for ROIC relative to the Annual Peer Group for such year.

 

 





 

--------------------------------------------------------------------------------

 



EXAMPLE (for illustrative purposes only):

Target Performance Award – 50,000 Performance-Based RSUs

 

Below are the annual rankings by metric as measured against the applicable
Annual Peer Group

 

2016

2017

2018

FINAL

EBIT MARGIN

45th Percentile

55th Percentile

62nd Percentile

 

EPS GROWTH

65

60

58

 

ROA

60

50

55

 

ROIC

70

80

85

 

Average Annual Ranking

60

61.25

65.0

 

Cumulative Average Annual Ranking

 

 

 

62.08

Final Performance Award

 

 

 

148.331 X 50,000 = 74,167 Performance-Based RSUs earned and vested

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Interpolation between 100% and 200% for performance between the 50th and 75th
percentiles.

 

 

--------------------------------------------------------------------------------